        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       CRIMINAL NO. 20-CR-291 (JEB)
                                             :
               v.                            :       Sentencing Date: July 23, 2021
                                             :
                                             :       18 U.S.C. § 1001(a)(2)
VICTOR RAMOS SANCHEZ                         :       (False Statements)
              Defendant.                     :
                                             :

                    GOVERNMENT’S SENTENCING MEMORANDUM

       On January 25, 2021, Victor Ramos Sanchez, (“SANCEHZ” or “the defendant”) pled

guilty to one count of Making a False Statement in a Federal Bureau of Investigation (“FBI”)

investigation. As delineated in the Statement of Offense, since 2004, the Islamic State in Iraq

and al-Sham (“ISIS”) and its predecessors have been designated by the U.S. Secretary of State as

a Foreign Terrorist Organization (“FTO”) and as a Specially Designated Global Terrorist

(“SDGT”). Since September 22, 2014, ISIS has advocated for the death of Americans and

Europeans, including civilians, by any means necessary, including beheading, and ISIS’s

leadership gave blanket approval for indiscriminate killing by people residing in these countries.

During this period, SANCHEZ and several of these persons, including Hannibal Kokayi

(KOKAYI) (collectively known as the “Hijrah Group”), 1 became convinced that ISIS was the

true Caliphate, and the Hijrah Group agreed to travel to ISIS territory to support ISIS by

committing violent jihad against ISIS’s enemies. SANCHEZ was an ISIS supporter who was



1
       Kokayi pled guilty to making false statements to the Federal Bureau of Investigation
(“FBI”) in this same investigation 21-CR-308 (JEB), and was sentenced, on July 16, 2021, to 24
months’ probation with 6 months of home confinement.


                                                 1
         Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 2 of 22




radicalized in part by P-1, a radical Jamaican cleric, who has regularly espoused support for ISIS.

After SANCHEZ left the Hijrah Group, United States Office of Foreign Asset Controls (“OFAC”)

designated P-1 in December 2017 as a Specially Designated Global Terrorist (“SDGT”).

        On August 8, 2019, SANCHEZ was subpoenaed to testify before the grand jury in

connection with this investigation. After appearing with counsel, he made numerous material

false statements about his desire to travel to ISIS territory, his knowledge of others who supported

ISIS and wanted to perform jihad on behalf of ISIS, his preparations to be able to fight jihad, and

his efforts to recruit and radicalize others in the United States to support ISIS and to perform

hijrah 2 to ISIS territory.

        As discussed herein, although SANCHEZ’s offense is a serious one, a number of factors

favor a probationary sentence for the defendant. When SANCHEZ was 23 years old, he became

the first member of the Hijrah Group to leave, and he did so prior to law enforcement action. The

defendant pled guilty early in this matter and agreed to cooperate in the government’s counter-

terrorism investigation into activities of ISIS and its supporters in the United States. In part as a

result of the defendant’s cooperation, Hannibal Kokayi pled guilty before this Court in May 2021

for related conduct. As discussed further below, the government believes that SANCHEZ should

be sentenced to a period of 24 months’ probation with special conditions that reflect the

seriousness of his conduct.

                                        Factual Summary

        A. The Defendant Was an ISIS Sympathizer Who Wished to Travel Abroad to Fight
           Violent Jihad and Die a Shaheed (Martyr)

2
       Hijrah is an Arabic term for migration usually to a Muslim land. As used by SANCHEZ
and others relevant to this case, hijrah meant travel to ISIS territory to commit jihad.

                                                  2
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 3 of 22




       Starting in or about August 2014, SANCHEZ and a small group of his fellow Muslim

friends and family members became enamored with ISIS and devoted significant time obtaining

and distributing ISIS propaganda. This activity commenced approximately the same time that P-

1 married KOKAYI’s mother, P-2. KOKAYI, SANCHEZ, P-3, P-4 (KOKAYI’s brother), P-6,

and P-8 also regularly listened to P-1’s speeches and lectures through the Internet at KOKAYI’s

home 3 in the District of Columbia, in which P-1 instructed Muslims that it was their religious

obligation as Muslims to give their allegiance to ISIS’s leader, Abu Bakr Al-Baghdadi (another

SDGT), immigrate to ISIS territory (“hijrah”), and support ISIS’s military struggle and jihad

against any nonbelievers. SANCHEZ, KOKAYI and members of the Hijrah Group agreed that

ISIS was a legitimate Caliphate, and that they were religiously required to travel to Syria/Iraq to

perform hijrah to fight jihad (actual war fighting) for ISIS. The Hijrah Group consisted of

SANCHEZ, KOKAYI, P-3, P-4, and P-8. The members of the Hijrah Group believed that

fighting jihad for ISIS was religiously required of them, and that if they died fighting for the

Caliphate that they would die as shaheeds, or martyrs, who would go to Paradise and gain religious

privileges and respect in the afterlife.    Between at least August 2014 and March 2017,

SANCHEZ, KOKAYI and other members of the Hijrah Group regularly found, watched, and

shared ISIS videos and propaganda (including on-line magazines and videos) that graphically

showed violent attacks against civilians and the gruesome murder, immolation, and decapitation

of ISIS captives. For example, on October 25, 2014, P-4 accessed Twitter accounts of known

ISIS supporters and took the following screenshot.



3
       Between August 2014 and early 2017, SANCHEZ lived in KOKAYI’s home.

                                                 3
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 4 of 22




P4 then distributed the picture to SANCHEZ and others from the HIJRAH GROUP. They had

the following conversation:


       P-4           I remember him from Twitter his name was familiar. Abu dujana. May
                     Allah give him shahada Ameen!



                                            4
Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 5 of 22




KOKAYI    No way man I've been Lookin for him

P-4       Yea man subhanallah I was surprised too

KOKAYI    I used to follow his accounts everytime he'd make a new one then he just
          stopped Makin em. Ameen

KOKAYI    Why are his eyes blue that's so cool lol

SANCHEZ   Ameen SubhanAllah is there something where I can read about him, I've
          never heard of him

P-4       Yea that's what a lot of people are talking about. Inshallah it is good news
          for him, cause no one had seen anything like it

P-4       His last few post




                                     5
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 6 of 22




       SANCHEZ        May Allah elevate his status, forgive &erase his bad deeds and multiply
                      his good deeds, that picture I wonder what caused it, btw was he light
                      skinned or is it just the black and white pic that makes look that way

       P-4            Ameen! Honestly I'm not sure



       When watching ISIS propaganda that included gruesome execution scenes, SANCHEZ

and others in the Hijrah Group would respond with happiness, support for ISIS, and cheers of

“Allah Akbar!” For example, on February 15, 2015, SANCHEZ distributed to the Hijrah Group

an ISIS propaganda video showing a bloody, mass beheading execution video of 21 Coptic

Christians prisoners by ISIS fighters in Libya, that included direct ISIS threats against the West.

The Group had the following conversation:


        SANCHEZ       Get it while it's hot!!
                      Watch ""‫رﺳﺎﻟﺔ ﻣﻮﻗﻌﺔ ﺑﺎﻟﺪﻣﺎء إﻟﻰ أﻣﺔ اﻟﺼﻠﯿﺐ‬: ‫ ""ﻣﺮﻛﺰ اﻟﺤﯿﺎة ﻟﻺﻋﻼم‬on YouTube
                      ‫اﻟﺼﻠﯿﺐ‬   ‫أﻣﺔ‬      ‫إﻟﻰ‬   ‫ﺑﺎﻟﺪﻣﺎء‬    ‫ﻣﻮﻗﻌﺔ‬      ‫ رﺳﺎﻟﺔ‬: ‫ﻟﻺﻋﻼم‬       ‫اﻟﺤﯿﺎة‬ ‫ﻣﺮﻛﺰ‬:
                      http://youtu.be/IlUYpZSvm5g

        P-3            Daaaaaaang lol so much blood

        P-4            😳😳😳😳😳😳😳😳😳😳😳😳
                       �� 4 Allahu Akbar



       SANCHEZ, KOKAYI and other members of the Hijrah Group also attempted to recruit

others to support ISIS by selectively introducing Muslim friends to ISIS propaganda and ideology.




4
       The single index finger pointing up emoji was regularly used by ISIS supporters in social
media to refer to its belief that Allah is the only true God and that Muhammad is his prophet. It
has been used in official ISIS social media postings and propaganda.


                                                 6
           Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 7 of 22




In a number of cases, members of the Hijrah Group would invite these persons to KOKAYI and

SANCHEZ’s home in the District of Columbia (which P-2 owns) to show them less violent ISIS

propaganda videos or lectures by P-1 to ascertain their views about ISIS, and to debate them if

their views differed from those of the Hijrah Group.

          SANCHEZ, KOKAYI and members of the Hijrah Group also agreed that they needed to

prepare for hijrah, take security precautions to avoid being caught by law enforcement, and save

money in order to make the journey. Factual Proffer at ¶ 6. They also encouraged one another

to perform hijrah as soon as they could. Id. SANCHEZ, KOKAYI and other members of the

Hijrah Group took numerous steps to prepare themselves for hijrah and jihad.             KOKAYI,

SANCHEZ and other members of the Hijrah Group regularly went to play paintball and visited

gun ranges to learn to fire different firearms, in part, to prepare themselves for hijrah and jihad.

Id. The following is illustrative of a chat with the Hijrah Group in December 2014 that indicates

the group’s mindset (emphasis added):

    KOKAYI                  Yu [P-4] remember [P-10] and [P-11]?

    SANCHEZ                 No

    P-4                     From where? […]

    KOKAYI                  And [P10] was that UH syrian or somethin guy hung out with [W-
                            1] and [W-2] and them. Had shoulder length hair and had a bro
                            named [P11] whom he looked almost exactly alike ring a bell?

    P-4                     Yea sounds familiar, what about him? […]

    KOKAYI                  Haven't you noticed he's been missin a year?

    P-4                     Yea I haven't really seen him in a minute, have you heard something
                            about him



                                                 7
            Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 8 of 22




     KOKAYI                  Just found out today him and his bro went there to fight. And I
                             think both were killed. Inna lillahi wa Inna ilayhi rajioon 5. iA
                             allah accepts them as shaheed. 6

     P-4                     Subhanallah, Ameen!!

     P-4                     Allahu Akbar ☝

     KOKAYI                  [sends a group image with P-10 to Hijrah Group]

     KOKAYI                  Far left member? Shoot man

     P-4                     How did you find out? And can you send me a pic. I can't remember
                             their faces

     SANCHEZ                 Ameen 7

     P-4                     Alhumdulillah 8 man, inshallah they are both shaheeds ☝. May
                             Allah unite us with them inshallah in jannah 9 as green birds 10

     KOKAYI                  Went to Umd and got bubble tea with [W-3] and she was tellin me
                             about it Cuz she just found out. They were close friends so she was
                             blown that he just up and left without Sayin bye so I explained pretty
                             much the stuff that was going on there

     P-4                     Oh ok gotcha, what was his name on fb. Tryna look him up


5
       “Inna lillahi wa inna ilayhi raji'un” is a verse from the Qur’an that means "Verily we
belong to Allah, and verily to Him do we return.”
6
        Shaheed means a Muslim who had sacrificed his life for his religion, and who will reap
certain benefits after death in Paradise.
7
           An Arabic phrase used after prayers, meaning “Amen.”
8
           An Arabic term meaning “praise be to God.”
9
           Jannah means Paradise in Arabic.
10
       The image of a green bird is a reference to a passage from the hadith, which indicates the
souls of martyrs (shaheeds) will reside in bodies of green birds next to the Prophet in paradise.
The green bird is a common symbol of ISIS supporters.


                                                  8
            Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 9 of 22




     KOKAYI                   Yea man iA I was like Subhanallah. I just really hope they found
                              the right group or had the right intention. But Ameen iA we join
                              em

     P-4                      Inshallah they did, I'm happy for them tho 😏😏. 11 If their
                              intentions were pure n they were doing it for the right reason they
                              have succeeded n beat us too it. May Allah shower us with
                              patience we need to make it. Ameen!!

     KOKAYI                   Exactly man that's what I keep thinkin. Ameen. And it's [P-10]
                              don't just look at his page but post that were written about em cuz
                              [W-4] wrote somethin sayin they passed […]

     P-4                      I've seen it subhanallah, may Allah reward them with a great reward
                              Ameen !



           The Hijrah Group also obtained information from ISIS sources to educate themselves how

to travel to ISIS border areas in Turkey and elsewhere, and how to hide their intent to perform

hijrah and fight jihad from law enforcement and border officials. For example, on February 6,

2015, SANCHEZ received an ISIS booklet on how to perform hijrah and shared it with KOKAYI

and other members of the Hijrah Group:

       SANCHEZ              http://justpaste.it/hjra-book

       P-4                  �������� thanks for the share Nasr

       P-8                  That's gonna help a lot



The cover of the on-line book and two several screenshots of the contents follow:




11
           Smirking face emoji.

                                                      9
Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 10 of 22




                               10
Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 11 of 22




                               11
Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 12 of 22




                               12
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 13 of 22




       B. The Defendant Repeatedly Lied to the Grand Jury About His Own Desire to
          Perform Hijrah and Jihad, and That of Others

       As the Statement of Offense makes clear, SANCHEZ did not want to appear in front of

the grand jury: he failed to appear; he told KOKAYI and others about the grand jury subpoena,

and when he was finally arrested for failing to appear, and ordered to appear before the grand jury,

SANCHEZ lied multiple times, despite being given multiple opportunities to tell the truth.

SANCEHZ lied under oath about his support of ISIS, his knowledge of other people who

supported ISIS, his knowledge of persons (including himself) who wanted to fight jihad for ISIS

against the United States and its allies, and knowledge of persons (including himself) who he

knew wanted to travel to support ISIS by performing hijrah to ISIS territory. Each of these lies

was material to the ongoing FBI and grand jury investigation into persons in the District of

Columbia and elsewhere who may be providing material support to ISIS.

       These statements were significant to two investigations which were concerned about the

activities of the Hijrah Group, including P-4, and others 12   Of particular importance, ISIS is a

dual threat. First, it was highly successful in recruiting foreign fighters from the U.S. and

elsewhere to travel to ISIS territory and engage in fighting against U.S. and allied troops. Second,

and of greater concern, ISIS called upon its supporters in the West to commit spectacular terrorist

attacks in the West, whether by knife, truck, or firearms. While both concerns were present here,

this second concern was even greater based on the groups’ connection with P-1. When OFAC

designated P-1 a SDGT in December 2017, it recognized that P-1 was closely associated with



12
  In August 2018, P-4 was arrested in Virginia for sex crimes associated with a minor. P-4’s
desire to travel to ISIS territory and perform jihad were material issues that were raised at P-4’s
sentencing hearing because P-4s conduct included radicalization of the minor victim.

                                                13
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 14 of 22




several persons who committed terrorist acts in the United States and Europe. See “Treasury

Sanctions Jamaica-Based ISIS Recruiter, located at https://www.treasury.gov/press-center/press-

releases/Pages/sm0231.aspx (December 7, 2017).

       While it is true that none of the members of the Hijrah Group have, to date, attempted to

travel to ISIS territory, the government believes the reasons for this have more to do with

happenstance and the intervention of law enforcement. The Hijrah Group was meeting regularly

from August 2014 through early 2017 in KOKAYI’s home (owned by P-2) in the District of

Columbia, and members of the group were still preparing to travel and were saving money to

travel to ISIS territory. In late 2016, however, ISIS began to suffer steep battlefield losses in Iraq

and Syria, including its ties to the Turkish border where most foreign travelers crossed into ISIS

territory. Law enforcement was also stepping up its efforts to try and interdict foreign fighters

who wished to travel to fight for ISIS.

       Around the same time in late 2016, ISIS publicly called upon foreign supporters to commit

terrorist attacks against the West in case they could not come to ISIS territory. Thereafter, there

were numerous terrorist attacks committed by ISIS-inspired terrorists in the United States and

Europe in 2016 and 2017. In 2017, the ISIS reversals on the battlefield continued, and Mosul

was liberated from ISIS control in July 2017. Meanwhile, in April 2017, SANCHEZ and P-3 had

broken up because SANCHEZ was having an affair, and SANCHEZ was ostracized from the

Hijrah Group, and he no longer associated with the group. Shortly thereafter, on or about August

25, 2017, P-1 was arrested and detained in Jamaica on New York State terrorism offenses. P-2

was also briefly detained and questioned by Jamaican authorities during that encounter. In

January 2018, P-2 left P-1 and Jamaica to come back to the United States, and P-2 was questioned


                                                 14
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 15 of 22




by the FBI on her return. P-2 indicated she was Islamicallly divorced from P-1 and was planning

to stay back in the United States. In July 2018, the FBI questioned KOKAYI at Dulles Airport

on his way back from Egypt, where he had met with his future wife. In August 2018, P-4 was

arrested in Virginia for sex crimes associated with a minor, and KOKAYI was again questioned

by the FBI (and lied). In addition, starting in at least June 2019, the FBI and the U.S. Attorney’s

Office took overt investigative steps that were known to SANCHEZ, KOKAYI and other

members of the Hijrah Group.

       C. SANCHEZ Agreed to Cooperate Against Other Hijrah Group Members

       After the government sent SANCHEZ a target letter in November 2020, he contacted his

counsel and agreed to debrief and cooperate with the United States. The government met with

the defendant on several occasions, and he provided truthful answers to questions posed by the

FBI and the U.S. Attorney’s Office. After debriefing, the defendant agreed to cooperate and

promptly pled guilty to a preindictment plea. This decision saved significant government and

judicial resources, including voluminous discovery.

       More importantly, SANCHEZ agreed to cooperate against KOKAYI, in the event that

KOKAYI decided to go to trial. Cooperation in counter-terrorism cases generally has greater

value than cooperation in other cases: the number of persons with inside knowledge or trust who

have such information tends to be very limited, and the consequences of violent conduct by such

persons can be exceptionally grave.     As such, SANCHEZ’s cooperation has been worthy of

significant consideration.   The government believes SANCHEZ’s cooperation is substantial but

given that he is already in the lowest Guidelines category (0-6 months), such benefit should be

provided within the existing Guidelines range.


                                                 15
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 16 of 22




       D. The Government Does Not Believe that SANCHEZ Still Has Extremist Views

       SANCHEZ was a convert to Islam in his early teens, and was guided by P-1, P-2, P-4 and

KOKAYI about what a good Muslim was obligated to do. Unlike other members of the Hijrah

Group, however, SANCHEZ was the first to leave the group in 2017.             When he did so,

SANCHEZ was 23 years old. His early decision, prior to any interaction with law enforcement,

along with his decision to no longer espouse extremist ideology confirms to the government that

he no longer harbors a belief in dying a shaheed or supporting ISIS (or other foreign terrorist

groups). While SANCHEZ’s decision to lie to the grand jury despite this change might seem

puzzling, the government believes that SANCHEZ was primarily motivated to protect his former

friends from possible prosecution, even though they had ostracized him. While understandable,

this decision has led to his first criminal conviction.

                                    Determining the Sentence

       “[A] district court should begin all sentencing proceedings by correctly calculating the

applicable Guidelines range[,]” which is “the starting point and the initial benchmark” for the

sentence to be imposed. Gall v. United States, 552 U.S. 38, 49 (2007). “Then, ‘after giving both

parties an opportunity to argue for whatever sentence they deem appropriate,’ the court considers

all of the section 3553(a) sentencing factors and undertakes ‘an individual assessment based on

the facts presented.’” United States v. Akhigbe, 642 F.3d 1078, 1084 (D.C. Cir. 2011) (quoting

Gall, 552 U.S. at 49-50).

       Under § 3553(a), “[t]he Court shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes” of sentencing. 18 U.S.C. § 3553(a). The purposes of


                                                  16
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 17 of 22




sentencing are as follows:

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense; (B) to afford
               adequate deterrence to criminal conduct; (C) to protect the public
               from further crimes of the defendant; and (D) to provide the
               defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). The Section 3553(a) factors also include the following: (1) “the nature

and circumstances of the offense,” 18 U.S.C. § 3553(a)(1); (2) “the history and characteristics of

the defendant,” id.; (3) the Guidelines and Guidelines range, § 3553(a)(4); (4) any pertinent policy

statement issued by the Sentencing Commission, §3553(a)(5), and (5) “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct,” § 3553(a)(6).

       Of course, a “sentencing court does not enjoy the benefit of a legal presumption that the

Guidelines sentence should apply,” Rita v. United States, 551 U.S. 338, 351 (2007), and it “may

not presume that the Guidelines range is reasonable,” Gall, 552 U.S. at 50; Nelson v. United States,

555 U.S. 350, 350 (2009). .

       A.      United States Sentencing Guidelines Calculation

       Under United States v. Booker, 543 U.S. 220 (2005) and its progeny, in fashioning the

appropriate sentence the Court must undertake a multi-step process beginning with a correct

calculation of the applicable Guidelines range, based on findings of fact. However,

       In so doing, [the court] may not presume that the Guidelines range is reasonable .
       . . [but] must make an individualized assessment based on the facts presented. If
       [the court] decides that an outside-Guidelines sentence is warranted, [the court]
       must consider the extent of the deviation and ensure that the justification is
       sufficiently compelling to support the degree of the variance. . . . After settling on
       the appropriate sentence, [the court] must adequately explain the chosen sentence


                                                17
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 18 of 22




       to allow for meaningful appellate review [under an abuse-of-discretion standard]
       and to promote the perception of fair sentencing.

Gall v. United States, 552 U.S. at 49-50 (citations omitted).

       The government agrees with the PSR’s conclusion regarding the applicable Guidelines

Range -- with a Category I Criminal History (with which the government also agrees), and a two

point subtraction for acceptance of responsibility (level 6), the PSR calculates the Guidelines

range as 0-6 months. As the Court is aware, this calculation creates a significant anomaly, 13 but

the government does not challenge the validity of the calculated Guidelines range.

       B.      Application of the Section 3553(a) Factors

               1.      Nature and Circumstances of the Offense

       As set forth above, SANCHEZ’s actions were dangerous. SANCHEZ was part of a group

of similarly-minded individuals who wished to support ISIS and were also willing to die on its

behalf. To conceal those facts, he lied repeatedly to the grand jury and interfered with the FBI’s

ability to fully understand the group’s intentions and motives to support ISIS. It is also true that

that lying to the grand jury and the FBI in a case involving international terrorism places the entire

community at risk.

       While serious, SANCHEZ’s false statements in August 2019 were less problematic than




13
        The defendant’s statements here undeniably involve international terrorism. If the
defendant pled guilty to the 8-year offense under 18 U.S.C. §1001(a)(2), the Guidelines Statutory
Index would direct the Court to U.S.S.G. § 2J1.2, with a resultant Guidelines calculation that starts
at level 26, with an adjusted Guidelines range after 3 levels for acceptance of responsibility of 23,
yielding a Guidelines range of 46-57 months. In contrast, in this case, since the defendant pled
guilty to the 5-year maximum offense under the same statute, the Statutory Index directs the Court
to U.S.S.G. §2B1.1, and a resulting level 6 offense, with a Guidelines range of 0-6 months, with
no other enhancements available.

                                                 18
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 19 of 22




those of KOKAYI in 2018. When SANCHEZ lied to the grand jury, those lies were known to

the government, and the FBI did not need to spend as much resources and time to further ascertain

the truth.

               2.      History and Characteristics of the Defendant

        Next, section 3553(a)(1) requires the court, in determining the sentence to be imposed, to

consider “the history and characteristics of the defendant.” The government recognizes that

SANCHEZ has had some difficulties as a child, but that he obtained his GED and at least

attempted to maintain regular employment for several years. SANCHEZ has no prior arrests or

convictions, and he has been in a stable relationship. He also does not appear to have any drug

or alcohol problems. His decision to ultimately cooperate also is a significant positive indicator.

               3. Respect for the Law and Deterrence.

        Section 3553(a)(2)(A) & (B) requires the Court, in determining the sentence to be imposed

on the defendant, to consider the need for the sentence to promote “respect for the law” and to

“afford adequate deterrence to criminal conduct.” There are two aspects of deterrence, specific

and general. The government believes that specific deterrence is not needed in this case, and that

general deterrence is not served by sentencing a cooperator, where no person was injured or hurt,

to a period of incarceration.

               4.       Consideration of the Applicable the Guidelines Range

        The government acknowledges that the advisory Guidelines range should be given due

weight and that a sentence in the guideline range is appropriate in this case.

               5.      Avoiding Unwarranted Sentencing Disparities




                                                 19
        Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 20 of 22




       Section 3553(a)(6) requires the Court, in determining the particular sentence to be imposed

on the defendant, to consider “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.”

       KOKAYI was sentenced by this Court to 24 months’ probation, with six months home

confinement, for lying to the FBI in July and August 2018. While the government is also aware

of another case in this jurisdiction, which is similar, 14 that case did not involve a prosecution with

the likelihood of cooperation against a close friend as part of the agreement to plead guilty.

       Special Conditions of Supervised Release

       While the government does not have significant concerns that SANCHEZ is presently

radicalized or supportive of ISIS, we are concerned that is possible he could return to that path.

Fundamentalists who are motivated by religion to commit violent crime tend not to exhibit the

same flags or triggers to their criminality as other persons in the criminal justice system: unlike




14
        In United States v. Masoud Khan, 19-CR-007 (KBJ), the defendant wanted to travel to
ISIS territory and fight jihad to support ISIS. Khan, like SANCHEZ, was a P-1 follower who
supported ISIS and wanted to travel and die a shaheed for ISIS, but who did not ultimately attempt
to travel. Instead, Khan sought advice on hijrah and jihad from P-1, and he wired money to P-1
in Jamaica in the name of P-2. Khan also donated to P-1 an automobile part that P-1 had
requested, and Khan dropped off that part to P-2 who was then staying with KOKAYI while P-2
was visiting the United States. Khan, like SANCHEZ, lied multiple times to the FBI and other
federal law enforcement officers about his contacts with P-1 and his desire to commit hijrah and
jihad for ISIS. Khan, also at the behest of P-1, deleted his encrypted communications with P-1
to hide the extent of their relationship from the FBI. Khan was arrested and detained and pled
guilty to Obstruction of Justice. Khan thereafter provided substantial assistance to the United
States. On August 13, 2019, the Court applied U.S.S.G. §2J1.2, departed downward under
U.S.S.G. 5K1.1 to credit Khan’s substantial assistance to the government, and sentenced Khan to
20 months of incarceration, followed by three years of supervised release with numerous special
conditions that are consistent with the special conditions requested in this case. Unlike Khan,
however, SANCHEZ voluntarily left the Hijrah Group several years before any law enforcement
interaction, he did not delete materials, and he did not provide funds to P-1.

                                                  20
       Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 21 of 22




traditional factors of recidivism, fundamentalists may regularly attend religious services, avoid

re-arrest, maintain employment, have stable families, and avoid drugs and alcohol. Instead, their

radicalization risk factors tend to be more focused online and with close friends with whom they

can share their ideology. SANCHEZ was radicalized online with his friends and family, as he

listened to P-1’s lectures, and regularly obtained, consumed, and shared ISIS propaganda. The

government therefore recommends the following special conditions of supervised release that

have been identified by Probation in the PSR at ¶ 88:

       (1) He refrain from any contact, directly or indirectly, with P-1 or any person who has

           been designated, or is a member of a group so designated, by the United States as a

           SDGT, through any medium, including social media (this includes any ISIS members);

       (2) He refrain from viewing, reading, or watching, or reviewing material, videos, lectures

           or books created, authored, or dictated by P-1 or any person designated by the United

           States as a SDGT, regardless of whether it is online, on television, or through social

           media;

       (3) Probation be permitted to monitor and search his computer and electronic devices,

           including mobile phone, to monitor his access to restricted persons and restricted

           material;

       (4) Probation be permitted to polygraph the defendant upon request to ensure his

           compliance with his conditions;

       (5) Probation be permitted to search his residence as requested to ensure his compliance

           with his conditions;




                                               21
       Case 1:20-cr-00291-JEB Document 16 Filed 07/21/21 Page 22 of 22




       (6) He complete any violent extremism treatment plan recommended by Probation, for a

           period of one year;

       (7) He refrain from communicating online in a foreign language without prior approval

           from Probation;

       (8) Probation be permitted to use location monitoring and for the defendant to refrain from

           travel outside the Washington, D.C, Maryland and Virginia area unless agreed to by

           Probation or the Court;

       (9) He refrain from international travel without Court approval; and

       (10)   He perform at least 200 hours of community service as directed by Probation.

                                          Conclusion

       For the reasons stated above, the government requests that this Court give credit to

SANCHEZ for his cooperation and sentence him to 24 months’ probation, with the special

conditions delineated above.

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793

                                             By:                    /s/
                                                    Tejpal S. Chawla
                                                    Assistant United States Attorney
                                                    D.C. Bar. No. 464-012
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    202-252-7280 (Chawla)
                                                    Tejpal.Chawla@usdoj.gov




                                               22
